Citation Nr: 1436343	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri
and Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than July 24, 2009 for non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1970; and from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination from the Pension Management Center in Milwaukee, Wisconsin that denied an earlier effective date for the award of non-service connected pension.

On his April 2011 substantive appeal, the Veteran requested a Board videoconference hearing.  The Board notes, however, in June 2011 correspondence, the Veteran informed the Agency of Original Jurisdiction (AOJ) that he no longer desired a hearing.

Upon review of the Virtual VA and Veterans Management Benefits System (VBMS) electronic claims files a May 2014 Appellant's Brief is noted; the rest of the documents are not pertinent to the claim on appeal.  


FINDING OF FACT

On February 24, 2009, the AOJ received the Veteran's original claim for non-service-connected pension benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 2009, have not been met for the grant of entitlement to non-service connected pension benefits.  38 U.S.C.A. §§ 1502, 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.400, 3.114 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Proper Veteran's Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013). 

The Veteran's earlier effective date claim arises from his disagreement with the assignment of an effective date following the grant of entitlement to non-service connected pension in February 2009.  Courts have held that once the benefit is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  By a February 2009 determination, the AOJ granted the Veteran's pension claim, and assigned an effective date of February 24, 2009.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Board observes the Veteran received VCAA notice regarding his pension claim in May 2009.  

Analysis

The Veteran seeks an effective date earlier than February 24, 2009 for the award of non-service connected pension benefits. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of compensation or pension based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2). 

Unless specifically provided otherwise, the effective date of an award of pension based on an original claim or a claim reopened after a final adjudication, is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400 (2013). 

A specific exception to the above is that if, within one year from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability that was not the result of the veteran's own willful misconduct was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B).

The Board will now address whether the Veteran is entitled to an effective date earlier than February 24, 2009 for the award of non-service-connected pension benefits.  An exception to the general statutory rule that the effective date of an award cannot be earlier than the date of application is found at 38 U.S.C.A. 5110(g), which provides as follows: 

Subject to the provisions of section 5101 of this title, where . . . pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award . . . shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. 5110(g) (West 2002).

Section 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary. . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."

Of note, the meaning of the term "administrative determination of entitlement" was litigated before and decided by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).  The appellant in that case argued that the phrase means the date as of which the administrative process ultimately determines a veteran became entitled to benefits, i.e. the date disability arose in that case.  Id. at 1579.  The Government argued that it means the date upon which the administrative determination is made, i.e., the date of decision.  Id.  The Federal Circuit decided that the meaning asserted by the government was correct. 

The Federal Circuit explained that this interpretation flows from the legislative history of 38 U.S.C.A. § 5110(g) which allowed for VA to review previously denied claims and obviated the need for the claimant to refile a previously denied claim when a change in law provided a basis for granting the previously denied benefit.  Id. at 1580-81.  The Federal Circuit also explained that the government's interpretation was supported by VA regulations.  In this regard, the Federal Circuit noted that 38 C.F.R. § 3.114 provided that in situations where the claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law, benefits are authorized for a period of one year prior to the date of receipt of such request, but if VA reviews a claim on its own initiative more than one year after the effective date of a liberalizing law, benefits are authorized for a period of one year prior to the date of administrative determination of entitlement. Id. 1581.  It explained that the regulation only makes sense if "the date of administrative determination" refers to when VA makes its decision because only in situations where the Veteran had not filed a claim would this date be earlier than the date of application.  Id. 

Additionally, in that decision, the Federal Circuit stated that the authority found in 38 U.S.C.A. § 5110(g) to grant benefits one year prior to the date of administrative determination of entitlement can only refer to those cases in which a veteran has previously filed a claim which has been denied because only in those cases is a claim already on file.  Id. at 1580. 

In the instant case, the RO determined that the Veteran was entitled to non-service connected pension based on the claim received on February 24, 2009.  Hence, if warranted, application of the "liberalizing law" rule can allow for an effective date no earlier than February 24, 2008, in this case.  38 U.S.C.A. § 5110(g). 

The regulation implementing 38 U.S.C.A. § 5110(g) is 38 C.F.R. § 3.114.  This regulation provides, in pertinent part, as follows: 

(a) Effective date of award.  Where pension . . . is awarded . . . pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award . . . shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 
Where pension . . . is awarded . . . pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase. 

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (2013).

First, the Board must determine if the change in law was a "liberalizing law."  A liberalizing law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit.  VAOPGCPREC 11-1999 (September 2, 1999) (citing Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) and Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

Prior to September 17, 2001, 38 U.S.C.A. § 1502(a) provided: 

For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such a person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from--

(1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or 

(2) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled. 

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, Pub. Law. 107-103.  Section 206 was titled "Expansion of presumptions of permanent and total disability for veterans applying for non-service connected pension." 

Section 206 modified 38 U.S.C.A. § 1502(a) and added a note under that section that the effective date of the amendment to subsection (a) shall take effect as of September 17, 2001.  The amended § 1502(a) reads as follows: 

(a) For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such person is any of the following: 

(1) A patient in a nursing home for long-term care because of disability. 

(2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner. 

(3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person. 

(4) Suffering from-- 

(A) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or 

(B) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.

The change in § 1502(a) allowed a claimant who could not prove that he had a disease that the Secretary had determined to be such as to justify a determination that persons suffering therefrom are permanently and totally disabled or that he had disability, which would last throughout his lifetime, sufficient to render it impossible for the average person to follow a substantially gainful occupation, to nevertheless prove that he was disabled by evidence that Commissioner of Social Security had determined that the claimant was disabled for purposes of any benefits administered by the Commissioner.  This fits squarely into the definition of a liberalizing law explained in Routen and cited to in the VA General Counsel opinion.  Moreover, treating it as a liberalizing law is consistent with the Veterans Court's explanation in Spencer because the change in § 1502(a) liberalized the requirements for entitlement to the non-service connected pension.  Although in both versions disability must be shown, in the amended version this can be shown by a finding of disability by the Commissioner of Social Security, where as previously this was not the case.  The Board therefore finds that the change in 38 U.S.C.A. § 1502(a), effected by Pub. Law. 107-103, was a liberalizing law.

The Veteran reports that he was incarcerated from December 1992 until October 2004.  As a result he was precluded from applying for Supplemental Security Income (SSI) benefits.  The Veteran submitted treatment records from the Mississippi Department of Corrections that document his disabilities of his low back and neck; as well as a December 1996 letter from Dr. J.H.B. that documents a change in his work class due to his herniated discs.  The Veteran states that this evidence shows that he was disabled from December 1996, and had he been free he would have most definitely received SSI benefits from Social Security.  While the evidence suggests the Veteran may have been considered disabled from December 1996 forward, there is nothing from Social Security that would suggest the Veteran was entitled to SSI benefits.  Moreover, as noted, the Veteran was incarcerated from 1992 to 2004 and was unable to apply for such benefits.  As a result, the Veteran is not found disabled by the Social Security Administration (SSA) as of September 15, 2001. 

In order for a claimant to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law (September 2001, in this case) and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Since the Veteran did not continuously meet all of the eligibility criteria, specifically, the continuous eligibility for SSA benefits from 2001, an earlier effective date for a liberalizing law change is not warranted.  See 38 C.F.R. § 3.114(a).

Applying 38 U.S.C.A. § 5110, the earliest effective date is date of receipt of claim, here, February 24, 2009.  Applying 38 C.F.R. § 3.400, the earliest effective date is date entitlement arose or date of claim, whichever is later.  The Board finds that the AOJ has granted the earliest effective date possible based upon the facts in this case and the law and regulations based on the date of receipt of claim.

The Board notes the Veteran's sincere contentions that had he been in the "free world" he would have been entitled to SSI benefits; and therefore would have been presumptively entitled to VA benefits back to September 15, 2001.  The Board notes however, applicable law and regulations indicate that no VA pension shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993).  Here while the treatment records and December 1996 letter from the Medical Director from the corrections facility suggests that the Veteran was disabled due to his lower back and neck herniation, as noted, the Veteran was incarcerated from 1992 to 2004 which clearly encompasses September 15, 2001.  As such, due to his incarceration, the Veteran would not have been entitled to VA pension benefits on such date.

To conclude, the effective date of pension benefits was proper.  Based upon the above reasons, an effective date earlier than February 24, 2009, cannot be granted. As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than July 24, 2009, for non-service connected pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


